DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Declaration
The Declaration under 37 CFR 1.132 filed 01/27/2021 is acknowledged.   Because the amendments have overcome the withdrawn rejection of Claims 1-4 and 10-11 under 35 U.S.C. 103 as being unpatentable over Bundren et al as evidenced by Sebastian (see below) set forth in the last Office action, arguments pertaining to the withdrawn rejection are moot.
Regarding the rejections based on Caenen, Declarant argues that the advantageous effects of the claimed invention are demonstrated in Examples 1-4.
Whether the unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, the “objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support.” In other words, the showing of unexpected results must be reviewed to see if the results occur over the entire claimed range. In re Clemens, 622 F.2d 1029, 1036, 206 USPQ 289, 296 (CCPA 1980). Evidence of unexpected results must be commensurate in scope with the subject matter claimed. In re Linder 173 USPQ 356. To establish unexpected results over a claimed range, applicants should compare a sufficient number of tests both inside and outside (i.e. as well as the upper and lower limits) the claimed range to show the criticality of the claimed range. In re Hill 284 F.2d 955, 128 USPQ 197 (CCPA 1960).  

The arguments that the prior art fails to suggest a parameter F/TD that “is set to a value of 0.0015 N/denier or more and 0.0021 N/denier or less” appears to relate to a process step.  However, the claim rejected is a product claim and the prior art embodies a tow having a ratio of F/TD in the claimed range.  It has not yet been shown that the process wherein “a ratio of F/TD is set to a value of 0.0015 N/denier or more and 0.0021 N/denier or less” provides unexpected results over the claimed ranges.

Response to Arguments
Applicant’s amendments and arguments have overcome the following rejections:
The rejection of Claims 1-4 and 10-11 under 35 U.S.C. 103 as being unpatentable over Bundren et al as evidenced by Sebastian.  The indicated rejection has been withdrawn.  However, upon further consideration and due to the amendments, new rejections are presented as detailed herein.
Arguments pertaining to the withdrawn rejection are moot.
Applicant argues that Caenen fails to disclose or suggest “the total denier is denoted by TD and a breaking strength of the tow band is denoted by F, a ratio F/TD is 
Applicant argues that Caenen fails to suggest a problem to be solved by the present invention, 1.e., fail to suggest within which value range the ratio F/TD of the tow band should be set in the case of producing a heated tobacco product tip so as to suitably maintain both the pressure drop and the hardness of the tip while preventing the occurrence of problems such as fly and a melt hole even if the tip length dimension is shorter than that of ordinary cigarette filters.
The arguments that the prior art fails to suggest a parameter F/TD that “is set to a value of 0.0015 N/denier or more and 0.0021 N/denier or less” appears to relate to a process step.  However, the claim rejected is a product claim and the prior art embodies a tow having a ratio of F/TD in the claimed range.  It has not yet been shown that the process wherein “a ratio of F/TD is set to a value of 0.0015 N/denier or more and 0.0021 N/denier or less” provides unexpected results over the claimed ranges.
As discussed above, the evidence provided is not commensurate in scope with the claimed ranges of total denier, filament denier and F/TD.

Specification
The amendment filed 10/27/2021 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: the term “heated tobacco product” is a broadening of the original term “electronic cigarette” recited in the 
Applicant states that 
“Applicants have found errors when translating the specification from Japanese to English.
In view of this, the phrase “electronic cigarette” has been amended to --heated tobacco product-- throughout the Title of the Invention, the specification, and the Abstract so that they correctly reflect the term in the original specification in Japanese language.”
However, a certified translation of the original Japanese application has not been provided.  In consultation with a translator, the following translation was obtained (original communication included as an appendix): 
The term used in the Japanese original is 電子タバコ (transliterated “denshi tabako”). It means “electronic cigarette”, “e-cigarette.” See http://nihongo.monash.edu/cgi-bin/wwwjdic?1MDJ%C5%C5%BB%D2%A5%BF%A5%D0%A5%B3

In addition, the term “heated tobacco product” is not used in the Specification as filed.  The word heated is used with “heated electronic cigarettes” that include “a base material containing a volatile component that is a tobacco component, a heating unit that heats the base material, a cooling unit that cools and condenses the volatile component from the heated base material to form aerosol” (see [0010], [0036], [0039], [0087], [0092]).  While an electronic cigarette is an example of a heated tobacco product, heated tobacco products also comprise products heated by chemical means, products heated by a combustible heat source, and other heat-not burn products.


Claim Rejections - 35 USC § 112
Claims 1-14 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
The claims have been amended to recite a “heated tobacco product” instead of “electronic cigarette.”  However, the term “heated tobacco product” is not used in the Specification as filed.  The word heated is used with “heated electronic cigarettes” that include “ a base material containing a volatile component that is a tobacco component, a heating unit that heats the base material, a cooling unit that cools and condenses the volatile component from the heated base material to form aerosol” (see [0010], [0036], [0039], [0087], [0092]).  While an electronic cigarette is an example of a heated tobacco product, heated tobacco products also comprise products heated by chemical means, products heated by a combustible heat source, and other heat-not burn products.
Also, in consultation with a translator, the following translation was obtained (original communication included as an appendix): 
The term used in the Japanese original is 電子タバコ (transliterated “denshi tabako”). It means “electronic cigarette”, “e-cigarette.” See http://nihongo.monash.edu/cgi-bin/wwwjdic?1MDJ%C5%C5%BB%D2%A5%BF%A5%D0%A5%B3

One of ordinary skill in the art not would have found that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the currently claimed invention, including any heated tobacco product other than an electronic cigarette.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 


Claims 1 and 2 are rejected under 35 U.S.C. 102(a)(2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Caenen (US 2019/0075842)
Caenen discloses a cellulose acetate tow having at least 15 denier/filament, or 20 denier/filament, a total denier of greater than 20,000 or greater than 20,500 and a breaking strength between 3.5 kg and 25 kg (Abs, [0007], [0013], [0039], Claims 1 and 6). The tow is made by steps including bundling (gathering) a plurality of filaments into a tow and crimping the tow [0007].  The denier/filament and total denier significantly overlay the claimed ranges or, at least, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to select filaments having a claimed denier per filament, gather the filaments to form a tow having a claimed total denier and crimp the tow with a reasonable expectation of obtaining a suitable tow band.   
As for the breaking strength, using a conversion of 1 kg force = 9.81 N and a total denier of 20,000, the breaking strength can be calculated to be between about 3.5*9.81/20,000 = 0.0017 N/denier and 25*9.81/20,000 = 0.012 N/denier, which lies within the claimed range.  In another example a tow is disclosed having a total denier of 22,500, and a breaking strength between 3.5 kg (0.0015 N/denier) and 25 kg (0.01 N/denier) [0039].  Many other combinations of tows having a denier/filament, a total denier and a breaking strength in the claimed ranges can be readily ascertained or selected by one of ordinary skill in the art from the disclosure of Caenen.  
.
	
Claims 4 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Caenen, as used in the rejection of Claim 1, and as evidenced by Bundren et al (US 2013/0112214).
Caenen discloses producing a filter rod for a smoking article by channeling (shaping) the crimped tow band into a continuous tow cable (shaped body) and wrapping the continuous tow cable with a paper (reads on a rolling paper wrapped around a peripheral surface of the shaped body) to yield a wrapped tow rod, adhering the paper to the wrapped tow rod to yield a filter rod length and cutting the filter rod length into filters or filter sections for a smoking article [0077].  One of ordinary skill in the art would have found it obvious to incorporate the filter or filter section into any smoking device, such as heated tobacco product tip, as a typical smoking device used in the art for cellulose acetate filters and filter sections (for evidence, see Bundren et al, [0001], [0109], [0122], [0125]). 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DENNIS R CORDRAY whose telephone number is (571)272-8244. The examiner can normally be reached Monday-Friday 8 AM-5 PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on (571) 270-7457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 

/DENNIS R CORDRAY/Primary Examiner, Art Unit 1748